 

Exhibit 10.91

 

PREPARED BY AND UPON RECORDATION

RETURN TO:

 

Troutman Sanders LLP

600 Peachtree Street, N.E.

Suite 5200

Atlanta, Georgia 30308-2216

Attention: S. Jefferson Greenway, Esq.

 

MORTGAGE

ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND

FIXTURE FILING

 

MADE BY

 

UCFP OWNER, LLC, a Delaware limited liability company,

as Trustee under the BR/CDP Colonial Trust Agreement dated December 15, 2013

 

as Mortgagor

 

to

 

KEYBANK NATIONAL ASSOCIATION, a national banking association

 

as Mortgagee

 

___________________________

 

Dated as of: May 14, 2014

 

1

 

 

 

MORTGAGE

ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND

FIXTURE FILING

 

THIS MORTGAGE, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING (this
“Mortgage”) is made as of May 14, 2014, by UCFP OWNER, LLC, a Delaware limited
liability company, as Trustee under the BR/CDP Colonial Trust Agreement dated
December 15, 2013 (“Mortgagor”) whose address is 880 Glenwood Avenue SE, Suite
H, Atlanta, GA 30316, in favor of KEYBANK NATIONAL ASSOCIATION, its successors
and assigns (“Mortgagee”) whose address is 66 South Pearl St., 5th Floor, MSC:
NY-31-66-0567, Albany, NY  12207.

 

1.           Grant and Secured Obligations.

 

1.1          Grant. For the purpose of securing payment and performance of the
Secured Obligations defined and described in Section 1.2 below, Mortgagor hereby
irrevocably and unconditionally grants, bargains, sells, conveys, mortgages and
warrants to Mortgagee, with power of sale and with right of entry and
possession, all estate, right, title, legal interest and equitable interest
which Mortgagor now has or may later acquire in and to the following property
(all or any part of such property, or any interest in all or any part of it, as
the context may require, the “Property”):

 

(a)          The real property located in the County of Orange, State of
Florida, as described in Exhibit A, together with all existing and future
easements and rights affording access to it (the “Premises”); together with

 

(b)          All buildings, structures and improvements now located or later to
be constructed on the Premises (the “Improvements”); together with

 

(c)          All existing and future appurtenances, privileges, easements,
franchises and tenements of the Premises, including all minerals, oil, gas,
other hydrocarbons and associated substances, sulphur, nitrogen, carbon dioxide,
helium and other commercially valuable substances which may be in, under or
produced from any part of the Premises, all development rights and credits, air
rights, water, water rights (whether riparian, appropriative or otherwise, and
whether or not appurtenant) and water stock, and any Premises lying in the
streets, roads or avenues, open or proposed, in front of or adjoining the
Premises and Improvements; together with

 

(d)          All existing and future leases, subleases, subtenancies, licenses,
occupancy agreements and concessions (“leases”) relating to the use and
enjoyment of all or any part of the Premises and Improvements, and any and all
guaranties and other agreements relating to or made in connection with any of
such leases; together with

 

 

 

  

(e)          All real property and improvements on it, and all appurtenances and
other property and interests of any kind or character, whether described in
Exhibit A or not, which may be reasonably necessary or desirable to promote the
present and any reasonable future beneficial use and enjoyment of the Premises
and Improvements; together with

 

(f)          All goods, materials, supplies, chattels, furniture, fixtures,
equipment and machinery now or later to be attached to, placed in or on, or used
in connection with the use, enjoyment, occupancy or operation of all or any part
of the Premises and Improvements, whether stored on the Premises or elsewhere,
including all pumping plants, engines, pipes, ditches and flumes, and also all
gas, electric, cooking, heating, cooling, air conditioning, lighting,
refrigeration and plumbing fixtures and equipment, all of which shall be
considered to the fullest extent of the law to be real property for purposes of
this Mortgage and any manufacturer’s warranties with respect thereto; together
with

 

(g)          All building materials, equipment, work in process or other
personal property of any kind, whether stored on the Premises or elsewhere,
which have been or later will be acquired for the purpose of being delivered to,
incorporated into or installed in or about the Premises or Improvements;
together with

 

(h)          All of Mortgagor’s interest in and to all operating accounts, the
Loan funds, whether disbursed or not, all reserves set forth in the Budget, and
any other bank accounts of Mortgagor; together with

 

(i)           All of Mortgagor’s rights to the payment of money, accounts,
accounts receivable, reserves, deferred payments, refunds, cost savings,
payments and deposits, whether now or later to be received from third parties
(including all earnest money sales deposits) or deposited by Mortgagor with
third parties (including all utility deposits), contract rights, development and
use rights, governmental permits and licenses, applications, architectural and
engineering plans, specifications and drawings, as-built drawings, chattel
paper, instruments, documents, notes, drafts and letters of credit (other than
letters of credit in favor of Mortgagee), which arise from or relate to
construction on the Premises or to any business now or later to be conducted on
it, or to the Premises and Improvements generally and any builder’s or
manufacturer’s warranties with respect thereto; together with

 

(j)           All of Mortgagor’s insurance policies pertaining to the Premises
and Improvements and all proceeds, including all claims to and demands for them,
of the voluntary or involuntary conversion of any of the Premises, Improvements
or the other property described above into cash or liquidated claims, including
proceeds of all present and future fire, hazard or casualty insurance policies
and all condemnation awards or payments now or later to be made by any public
body or decree by any court of competent jurisdiction for any taking or in
connection with any condemnation or eminent domain proceeding, and all causes of
action and their proceeds for any damage or injury to the Premises, Improvements
or the other property described above or any part of them, or breach of warranty
in connection with the construction of the Improvements, including causes of
action arising in tort, contract, fraud or concealment of a material fact;
together with

 

-2-

 

 

 

(k)          All of Mortgagor’s rights in and to all Interest Rate Agreements;

 

(l)          All books and records pertaining to any and all of the property
described above, including computer-readable memory and any computer hardware or
software necessary to access and process such memory (“Books and Records”);
together with

 

(m)         All proceeds of, additions and accretions to, substitutions and
replacements for, and changes in any of the property described above.

 

Capitalized terms used above and elsewhere in this Mortgage without definition
have the meanings given them in the Loan Agreement referred to in Subsection
1.2(a)(iii) below.

 

1.2          Secured Obligations.

 

(a)           Mortgagor makes the grant, conveyance, and mortgage set forth in
Section 1.1 above, and grants the security interest set forth in Section 3 below
for the purpose of securing the following obligations (the “Secured
Obligations”) in any order of priority that Mortgagee may choose:

 

(i)          Payment of all obligations at any time owing under a promissory
note (the “Note”) bearing even date herewith, payable by Mortgagor as maker in
the stated principal amount of Twenty-Seven Million Five Hundred Thousand and
No/100 Dollars ($27,500,000.00) to the order of Mortgagee; and

 

(ii)         Payment and performance of all obligations of Mortgagor under this
Mortgage; and

 

(iii)        Payment and performance of all obligations of Mortgagor under a
Construction Loan Agreement bearing even date herewith between Mortgagor as
“Borrower” and Mortgagee as “Lender” (the “Loan Agreement”); and

 

(iv)        Payment and performance of any obligations of Mortgagor under any
Loan Documents which are executed by Mortgagor; and

 

(v)         Payment and performance of all obligations of Mortgagor arising from
any Interest Rate Agreements; and

 

(vi)        Payment and performance of all future advances and other obligations
that Mortgagor or any successor in ownership of all or part of the Property may
agree to pay and/or perform (whether as principal, surety or guarantor) for the
benefit of Mortgagee, when a writing evidences the parties’ agreement that the
advance or obligation be secured by this Mortgage; and

 

(vii)       Payment and performance of all modifications, amendments,
extensions, and renewals, however evidenced, of any of the Secured Obligations.

 

-3-

 

 

 

(b)          All persons who may have or acquire an interest in all or any part
of the Property will be considered to have notice of, and will be bound by, the
terms of the Secured Obligations and each other agreement or instrument made or
entered into in connection with each of the Secured Obligations. Such terms
include any provisions in the Note or the Loan Agreement which permit borrowing,
repayment and reborrowing, or which provide that the interest rate on one or
more of the Secured Obligations may vary from time to time.

 

2.           Assignment of Rents.

 

2.1          Assignment. Mortgagor hereby irrevocably, absolutely, presently and
unconditionally assigns to Mortgagee all rents, royalties, issues, profits,
revenue, income, accounts, proceeds and other benefits of the Property, whether
now due, past due or to become due, including all prepaid rents and security
deposits (some or all collectively, as the context may require, “Rents”). This
is an absolute assignment, not an assignment for security only. The assignment
of rents contained in this Mortgage is intended to and does constitute an
assignment of rents as contemplated in Florida Statutes Section 697.07. Upon the
occurrence and during the continuance of an Event of Default, Mortgagee shall be
entitled to the remedies provided in said Section 697.07, in addition to all
rights and remedies, whether procedural or substantive, in effect at the time of
execution or enforcement of this Mortgage.

 

2.2          Grant of License. Mortgagee hereby confers upon Mortgagor a license
(“License”) to (x) administer and operate the Property and Leases; and (y)
collect and retain the Rents as they become due and payable, so long as no Event
of Default, as defined in Section 6.2 below, shall exist and be continuing. If
an Event of Default has occurred and is continuing, Mortgagee shall have the
right, which it may choose to exercise in its sole discretion, to terminate this
License without notice to or demand upon Mortgagor, and without regard to the
adequacy of Mortgagee’s security under this Mortgage.

 

2.3          Collection and Application of Rents. Subject to the License granted
to Mortgagor under Section 2.2 above, Mortgagee has the right, power and
authority to collect any and all Rents. Mortgagor hereby appoints Mortgagee its
attorney-in-fact to perform any and all of the following acts, if after the
occurrence and during the continuance of an Event of Default the Mortgagee in
its sole discretion may so choose:

 

(a)          Demand, receive and enforce payment of any and all Rents; or

 

(b)          Give receipts, releases and satisfactions for any and all Rents; or

 

(c)          Sue either in the name of Mortgagor or in the name of Mortgagee for
any and all Rents.

 

Mortgagee and Mortgagor agree that the mere recordation of the assignment
granted herein entitles Mortgagee immediately to collect and receive rents upon
the occurrence and during the continuance of an Event of Default, as defined in
Section 6.2, without first taking any acts of enforcement under applicable law,
such as, but not limited to, providing notice to Mortgagor, filing foreclosure
proceedings, or seeking and/or obtaining the appointment of a receiver. Further,
Mortgagee’s right to the Rents does not depend on whether or not Mortgagee takes
possession of the Property as permitted under Subsection 6.3(c). In Mortgagee’s
sole discretion, Mortgagee may choose to collect Rents either with or without
taking possession of the Property. Mortgagee shall apply all Rents collected by
it in the manner provided under Section 6.6. If an Event of Default occurs and
is continuing while Mortgagee is in possession of all or part of the Property
and is collecting and applying Rents as permitted under this Mortgage, Mortgagee
and any receiver shall nevertheless be entitled to exercise and invoke every
right and remedy afforded any of them under this Mortgage and at law or in
equity.

 

-4-

 

 

 

 

2.4          Mortgagee Not Responsible. Under no circumstances shall Mortgagee
have any duty to produce Rents from the Property. Regardless of whether or not
Mortgagee, in person or by agent, takes actual possession of the Premises and
Improvements, unless Mortgagee agrees in writing to the contrary, Mortgagee is
not and shall not be deemed to be:

 

(a)          A “mortgagee in possession” for any purpose; or

 

(b)          Responsible for performing any of the obligations of the lessor
under any lease; or

 

(c)          Responsible for any waste committed by lessees or any other
parties, any dangerous or defective condition of the Property, or any negligence
in the management, upkeep, repair or control of the Property; or

 

(d)          Liable in any manner for the Property or the use, occupancy,
enjoyment or operation of all or any part of it.

 

2.5          Leasing. Mortgagor shall not accept any deposit or prepayment of
rents under the leases for any rental period exceeding two (2) months without
Mortgagee’s prior written consent. Mortgagor shall not lease the Property or any
part of it except strictly in accordance with the Loan Agreement.

 

3.           Grant of Security Interest.

 

3.1          Security Agreement. The parties intend for this Mortgage to create
a lien on the Property, and an absolute assignment of the Rents, all in favor of
Mortgagee. The parties acknowledge that some of the Property and some or all of
the Rents may be determined under applicable law to be personal property or
fixtures. To the extent that any Property or Rents may be or be determined to be
personal property, Mortgagor as debtor hereby grants Mortgagee as secured party
a security interest in all such Property and Rents, to secure payment and
performance of the Secured Obligations. This Mortgage constitutes a security
agreement under the Uniform Commercial Code of the State in which the Property
is located, covering all such Property and Rents.

 

-5-

 

 

3.2          Financing Statements. Mortgagor hereby authorizes Mortgagee to file
one or more financing statements. In addition, Mortgagor shall execute such
other documents as Mortgagee may from time to time reasonably require to perfect
or continue the perfection of Mortgagee’s security interest in any Property or
Rents. As provided in Section 5.9 below, Mortgagor shall pay all fees and costs
that Mortgagee actually incurs in filing such documents in public offices and in
obtaining such record searches as Mortgagee may reasonably require. In case
Mortgagor fails to execute any financing statements or other documents for the
perfection or continuation of any security interest, Mortgagor hereby appoints
Mortgagee as its true and lawful attorney-in-fact to execute any such documents
on its behalf. If any financing statement or other document is filed in the
records normally pertaining to personal property, that filing shall never be
construed as in any way derogating from or impairing this Mortgage or the rights
or obligations of the parties under it.

 

4.            Fixture Filing.

 

This Mortgage constitutes a financing statement filed as a fixture filing under
Article 9 of the Uniform Commercial Code in the State in which the Property is
located, as amended or recodified from time to time, covering any Property which
now is or later may become fixtures attached to the Premises or Improvements.
For this purpose, the respective addresses of Mortgagor, as debtor, and
Mortgagee, as secured party, are as set forth in the preambles of this Mortgage.

 

5.           Rights and Duties of the Parties.

 

5.1          Representations and Warranties. Mortgagor represents and warrants
that:

 

(a)          Mortgagor lawfully possesses and holds fee simple title to all of
the Premises and Improvements, subject to the Permitted Exceptions;

 

(b)          Mortgagor has or will have good title to all Property other than
the Premises and Improvements;

 

(c)          Mortgagor has the full and unlimited power, right and authority to
encumber the Property and assign the Rents;

 

(d)          This Mortgage creates a first and prior lien on the Property;

 

(e)          To the best of Borrower’s knowledge, the Property includes (or
following completion of construction of the Improvements, will include) all
property and rights which may be reasonably necessary or desirable to promote
the present and any reasonable future beneficial use and enjoyment of the
Premises and Improvements;

 

(f)          Mortgagor owns any Property which is personal property free and
clear of any security agreements, reservations of title or conditional sales
contracts, other than trade payables which are due and payable within thirty
(30) days, and there is no financing statement affecting such personal property
on file in any public office; and

 

(g)          Mortgagor’s place of business, or its chief executive office if it
has more than one place of business, is located at the address specified below.

 

5.2          Taxes, and Assessments. Mortgagor shall pay prior to delinquency
all taxes, levies, charges and assessments, in accordance with Section 15.1(h)
of the Loan Agreement.

 

-6-

 

 

 

5.3          Performance of Secured Obligations. Mortgagor shall promptly pay
and perform each Secured Obligation in accordance with its terms as set forth in
the Loan Agreement or other Loan Documents.

 

5.4          Liens, Charges and Encumbrances. Mortgagor shall immediately
discharge any lien on the Property which Mortgagee has not consented to in
writing in accordance with the terms of Section 15.1(e) of the Loan Agreement.

 

5.5          Damages and Insurance and Condemnation Proceeds. In the event of
any casualty or condemnation of the Property, the provisions of Article 16 of
the Loan Agreement shall govern.

 

5.6          Maintenance and Preservation of Property.

 

(a)          Mortgagor shall insure the Property as required by the Loan
Agreement and keep the Property in good condition and repair.

 

(b)          Other than in connection with Construction, Mortgagor shall not
remove or demolish the Property or any part of it, or alter, restore or add to
the Property, or initiate or allow any change or variance in any zoning or other
Premises use classification which affects the Property or any part of it, except
as permitted or required by the Loan Agreement or with Mortgagee’s express prior
written consent in each instance, which shall not be unreasonably withheld,
conditioned or delayed.

 

(c)          If all or part of the Property becomes damaged or destroyed,
Mortgagor shall promptly and completely repair and/or restore the Property in
accordance with Article 16 of the Loan Agreement.

 

(d)          Mortgagor shall not commit or knowingly allow any act upon or use
of the Property which would violate: (i) any applicable Laws or order of any
Governmental Authority, whether now existing or later to be enacted and whether
foreseen or unforeseen; or (ii) any public or private covenant, condition,
restriction or equitable servitude affecting the Property. Mortgagor shall not
knowingly bring or keep any article on the Property or cause or allow any
condition to exist on it, if that could invalidate or would be prohibited by any
insurance coverage required to be maintained by Mortgagor on the Property or any
part of it under the Loan Agreement.

 

(e)          Mortgagor shall not commit or allow physical waste of the Property,
including those acts or omissions characterized under the Loan Agreement as
waste which arises out of Hazardous Material.

 

(f)          Mortgagor shall perform all other acts which from the character or
use of the Property may be reasonably necessary to maintain and preserve its
value.

 

5.7          Releases, Extensions, Modifications and Additional Security. From
time to time, Mortgagee may perform any of the following acts without incurring
any liability or giving notice to any person:

 

-7-

 

  

(a)          Join in granting any easement or creating any restriction affecting
the Property (Mortgagee agrees that such consent (including any consent to
joinder) shall not be unreasonably withheld, conditioned or delayed);

 

(b)          Join in any subordination or other agreement affecting this
Mortgage or the lien of it (Mortgagee agrees that such consent (including any
consent to joinder) shall not be unreasonably withheld, conditioned or delayed);

 

(c)          Release any person liable for payment of any Secured Obligation;

 

(d)          Extend the time for payment, or otherwise alter the terms of
payment, of any Secured Obligation;

 

(e)          Accept additional real or personal property of any kind as security
for any Secured Obligation, whether evidenced by deeds of trust, mortgages,
security agreements or any other instruments of security;

 

(f)          Alter, substitute or release any property securing the Secured
Obligations;

 

(g)          Consent to the making of any plat or map of the Property or any
part of it (Mortgagee agrees that such consent (including any consent to
joinder) shall not be unreasonably withheld, conditioned or delayed); or

 

(h)          Release the Property or any part of it.

 

5.8          Release. When all of the Secured Obligations have been paid in full
and all fees and other sums owed by Mortgagor under Section 5.9 of this Mortgage
and the other Loan Documents have been received, Mortgagee shall release this
Mortgage, the lien created thereby, and all notes and instruments evidencing the
Secured Obligations. Mortgagor shall pay any costs of preparation and
recordation of such release.

 

-8-

 

  

5.9          Compensation, Exculpation, Indemnification.

 

(a)           Mortgagor agrees to pay fees in the maximum amounts legally
permitted, or reasonable fees as may be charged by Mortgagee when the law
provides no maximum limit, for any services that Mortgagee may render in
connection with this Mortgage, including Mortgagee’s providing a statement of
the Secured Obligations or providing the release pursuant to Section 5.8 above.
Mortgagor shall also pay or reimburse all of Mortgagee’s reasonable costs and
expenses which may be actually incurred in rendering any such services.
Mortgagor further agrees to pay or reimburse Mortgagee for all reasonable costs,
expenses and other advances which may be actually incurred or made by Mortgagee
in any efforts to enforce any terms of this Mortgage, including any rights or
remedies afforded to Mortgagee under Section 6.3, whether any lawsuit is filed
or not, or in defending any action or proceeding arising under or relating to
this Mortgage, including reasonable and actual attorney’s fees at standard
hourly rates without regard to any presumptive statutory attorney’s fees, costs
of any Foreclosure Sale (as defined in Subsection 6.3(i) below) and any cost of
evidence of title (provided, however, endorsements to the loan policy in
connection with loan draws shall be governed by the Loan Agreement). If
Mortgagee chooses to dispose of Property through more than one Foreclosure Sale,
Mortgagor shall pay all costs, expenses or other advances that may be incurred
or made by Mortgagee in each of such Foreclosure Sales. In any suit to foreclose
the lien hereof or enforce any other remedy of Mortgagee under this Mortgage or
the Note, there shall be allowed and included as additional indebtedness in the
decree for sale or other judgment or decree all reasonable expenditures and
expenses which may be paid or actually incurred by or on behalf of Mortgagee for
attorney’s fees at standard hourly rates without regard to any presumptive
statutory attorney’s fees (including the costs and fees of paralegals), survey
charges, appraiser’s fees, inspecting engineer’s and/or architect’s fees, fees
for environmental studies and assessments and all additional reasonable expenses
actually incurred by Mortgagee with respect to environmental matters, outlays
for documentary and expert evidence, stenographers’ charges, publication costs,
and costs (which may be estimated as to items to be expended after entry of the
decree) of procuring all such abstracts of title, title searches and
examinations, title insurance policies, and similar data and assurances with
respect to title as Mortgagee may deem reasonably necessary either to prosecute
such suit or to evidence to bidders at any sale which may be had pursuant to
such decree the true condition of the title to, the value of or the
environmental condition of the Property. All expenditures and expenses of the
nature in this Subsection mentioned, and such expenses and fees as may be
incurred in the protection of the Property and maintenance of the lien of this
Mortgage, including reasonable and actual attorney’s fees at standard hourly
rates without regard to any presumptive statutory attorney’s fees in any
litigation or proceeding affecting this Mortgage, the Note or the Property,
including mediation, arbitration, other alternative dispute processes,
administrative proceedings, probate and bankruptcy proceedings, or in
preparation for the commencement or defense of any proceeding or threatened suit
or proceeding, and any and all appeals from any of the foregoing, shall be
immediately due and payable by Mortgagor, with interest thereon at the Default
Rate and shall be secured by this Mortgage.

 

(b)           Mortgagee shall not be directly or indirectly liable to Mortgagor
or any other person as a consequence of any of the following:

 

(i)          Mortgagee’s exercise of or failure to exercise any rights, remedies
or powers granted to Mortgagee in this Mortgage;

 

(ii)         Mortgagee’s failure or refusal to perform or discharge any
obligation or liability of Mortgagor under any agreement related to the Property
or under this Mortgage; or

 

(iii)        Any loss sustained by Mortgagor or any third party resulting from
Mortgagee’s failure to lease the Property, or from any other act or omission of
Mortgagee in managing the Property, after an Event of Default, unless the loss
is caused by the gross negligence or willful misconduct and bad faith of
Mortgagee.

 

Mortgagor hereby expressly waives and releases all liability of the types
described above, and agrees that no such liability shall be asserted against or
imposed upon Mortgagee.

 

-9-

 

  

(c)           Mortgagor agrees to indemnify Mortgagee against and hold it
harmless from all losses, damages, liabilities, claims, causes of action,
judgments, court costs, attorneys’ fees and other legal expenses, cost of
evidence of title, cost of evidence of value, and other costs and expenses which
it may suffer or incur:

 

(i)          In performing any act required or permitted by this Mortgage or any
of the other Loan Documents or by law;

 

(ii)         Because of any failure of Mortgagor to perform any of its
obligations; or

 

(iii)        Because of any alleged obligation of or undertaking by Mortgagee to
perform or discharge any of the representations, warranties, conditions,
covenants or other obligations in any document relating to the Property other
than the Loan Documents.

 

Excluded from the foregoing obligations of Mortgagor to indemnify Mortgagee are
matters arising from Mortgagee’s gross negligence or willful misconduct. This
agreement by Mortgagor to indemnify Mortgagee shall survive the release and
cancellation of any or all of the Secured Obligations and the full or partial
release of this Mortgage.

 

(d)          Mortgagor shall pay all obligations to pay money arising under this
Section 5.9 immediately upon demand by Mortgagee. Each such obligation shall be
added to, and considered to be part of, the principal of the Note, and shall
bear interest from the date the obligation arises at the Default Rate.

 

5.10        Defense and Notice of Claims and Actions. At Mortgagor’s sole
expense, Mortgagor shall protect, preserve and defend the Property and title to
and right of possession of the Property, and the security of this Mortgage and
the rights and powers of Mortgagee created under it, against all adverse claims.
Mortgagor shall give Mortgagee prompt notice in writing if any claim is asserted
which does or could affect any such matters, or if any action or proceeding is
commenced which alleges or relates to any such claim.

 

5.11        Subrogation. Mortgagee shall be subrogated to the liens of all
encumbrances, whether released of record or not, which are discharged in whole
or in part by Mortgagee in accordance with this Mortgage or with the proceeds of
any loan secured by this Mortgage.

 

5.12        Site Visits, Observation and Testing. Mortgagee and its agents and
representatives shall have the right, subject to the rights of tenants under
leases, at any reasonable time to enter and visit the Property for the purpose
of performing appraisals, observing the Property, taking and removing soil or
groundwater samples, and conducting tests on any part of the Property. Mortgagee
has no duty, however, to visit or observe the Property or to conduct tests, and
no site visit, observation or testing by Mortgagee, its agents or
representatives shall impose any liability on any of Mortgagee, its agents or
representatives. In no event shall any site visit, observation or testing by
Mortgagee, its agents or representatives be a representation that Hazardous
Material are or are not present in, on or under the Property, or that there has
been or shall be compliance with any law, regulation or ordinance pertaining to
Hazardous Material or any other applicable governmental law. Neither Mortgagor
nor any other party is entitled to rely on any site visit, observation or
testing by any of Mortgagee, its agents or representatives. Neither Mortgagee,
its agents or representatives owe any duty of care to protect Mortgagor or any
other party against, or to inform Mortgagor or any other party of, any Hazardous
Material or any other adverse condition affecting the Property. Mortgagee shall
give Mortgagor reasonable notice before entering the Property. Mortgagee shall
make reasonable efforts to avoid interfering with Mortgagor’s use of the
Property in exercising any rights provided in this Section 5.12.

 

-10-

 

  

5.13        Notice of Change. Mortgagor shall give Mortgagee prior written
notice of any change in: (a) the location of its place of business or its chief
executive office if it has more than one place of business; (b) the location of
any of the Property, including the Books and Records; and (c) Mortgagor’s name
or business structure. Unless otherwise reasonably approved by Mortgagee in
writing, all Property that consists of personal property (other than the Books
and Records) will be located on the Premises and all Books and Records will be
located at Mortgagor’s place of business or chief executive office if Mortgagor
has more than one place of business.

 

6.           Accelerating Transfers, Default and Remedies.

 

6.1          Accelerating Transfers.

 

(a)          “Accelerating Transfer” means any Transfer not expressly permitted
under Article 17 of the Loan Agreement.

 

(b)          Mortgagor acknowledges that Mortgagee is making one or more
advances under the Loan Agreement in reliance on the expertise, skill and
experience of Mortgagor; thus, the Secured Obligations include material elements
similar in nature to a personal service contract. In consideration of
Mortgagee’s reliance, Mortgagor agrees that Mortgagor shall not make any
Accelerating Transfer, unless the transfer is preceded by Mortgagee’s express
written consent to the particular transaction and transferee. Mortgagee may
withhold such consent in its sole discretion. If any Accelerating Transfer
occurs, Mortgagee in its sole discretion may declare all of the Secured
Obligations to be immediately due and payable, and Mortgagee may invoke any
rights and remedies provided by Section 6.3 of this Mortgage.

 

6.2          Events of Default. Mortgagor will be in default under this Mortgage
upon the occurrence of any one or more of the following events (some or all
collectively, “Events of Default;” any one singly, an “Event of Default”).

 

-11-

 

 

(a)          Failure of Mortgagor (i) (x) to make any principal payment within
five (5) days after the date when due, (y) to pay interest within five (5) days
after the date when due or (z) to observe or perform any of the other covenants
or conditions by Mortgagor to be performed under the terms of this Mortgage or
any of the other Loan Documents concerning the payment of money for a period of
ten (10) days after written notice from Mortgagee that the same is due and
payable; or (ii) for a period of thirty (30) days after written notice from
Mortgagee, to observe or perform any non-monetary covenant or condition
contained in this Mortgage or any of the other Loan Documents; provided that if
any such failure concerning a non-monetary covenant or condition is susceptible
to cure but cannot reasonably be cured within said thirty (30) day period, then
Mortgagor shall have an additional ninety (90) day period to cure such failure
and no Event of Default shall be deemed to exist hereunder so long as Mortgagor
commences such cure within the initial thirty (30) day period and diligently and
in good faith pursues such cure to completion within such resulting one hundred
twenty (120) day period from the date of Mortgagee’s notice; and provided
further that if a different notice or grace period is specified under Article 19
of the Loan Agreement (or elsewhere in this Mortgage or the Loan Agreement) in
which such particular breach will become an Event of Default, the specific
provision shall control; or

 

(b)          An “Event of Default” occurs under the Loan Agreement or any other
Loan Document; or

 

(c)          Any filing for record of a notice pursuant to Section 697.04,
Florida Statutes, limiting the maximum principal amount that may be secured by
this Mortgage.

 

6.3          Remedies. At any time after and during the continuance of an Event
of Default, Mortgagee shall be entitled to invoke any and all of the rights and
remedies described below, in addition to all other rights and remedies available
to Mortgagee at law or in equity. All of such rights and remedies shall be
cumulative, and the exercise of any one or more of them shall not constitute an
election of remedies.

 

(a)          Acceleration. Mortgagee may declare any or all of the Secured
Obligations to be due and payable immediately.

 

(b)          Receiver. Mortgagee shall, as a matter of right, without notice and
without giving bond to Mortgagor or anyone claiming by, under or through
Mortgagor, and without regard for the solvency or insolvency of Mortgagor or the
then value of the Property, to the extent permitted by applicable law, be
entitled to have a receiver appointed for all or any part of the Property and
the Rents, and the proceeds, issues and profits thereof, with the rights and
powers referenced below and such other rights and powers as the court making
such appointment shall confer, and Mortgagor hereby consents to the appointment
of such receiver and shall not oppose any such appointment. Such receiver shall
have all powers and duties prescribed by applicable law, all other powers which
are necessary or usual in such cases for the protection, possession, control,
management and operation of the Property, and such rights and powers as
Mortgagee would have, upon entering and taking possession of the Property under
subsection (c) below.

 

-12-

 

 

(c)          Entry. Mortgagee, in person, by agent or by court-appointed
receiver, may enter, take possession of, manage and operate all or any part of
the Property, and may also do any and all other things in connection with those
actions that Mortgagee may in its sole discretion consider necessary and
appropriate to protect the security of this Mortgage. Such other things may
include: taking and possessing all of Mortgagor’s or the then owner’s Books and
Records; entering into, enforcing, modifying or canceling leases on such terms
and conditions as Mortgagee may consider proper; obtaining and evicting tenants;
fixing or modifying Rents; collecting and receiving any payment of money owing
to Mortgagee; completing any unfinished construction; and/or contracting for and
making repairs and alterations. If Mortgagee so requests, Mortgagor shall
assemble all of the Property that has been removed from the Premises and make
all of it available to Mortgagee at the site of the Premises. Mortgagor hereby
irrevocably constitutes and appoints Mortgagee as Mortgagor’s attorney-in-fact
to perform such acts and execute such documents as Mortgagee in its sole
discretion may consider to be appropriate in connection with taking these
measures, including endorsement of Mortgagor’s name on any instruments.

 

(d)          Cure; Protection of Security. Mortgagee may cure any breach or
default of Mortgagor, and if it chooses to do so in connection with any such
cure, Mortgagee may also enter the Property and/or do any and all other things
which it may in its sole discretion consider necessary and appropriate to
protect the security of this Mortgage, including, without limitation, completing
construction of the improvements at the Property contemplated by the Loan
Agreement. Such other things may include: appearing in and/or defending any
action or proceeding which purports to affect the security of, or the rights or
powers of Mortgagee under, this Mortgage; paying, purchasing, contesting or
compromising any encumbrance, charge, lien or claim of lien which in Mortgagee’s
sole judgment is or may be senior in priority to this Mortgage, such judgment of
Mortgagee or to be conclusive as among the parties to this Mortgage; obtaining
insurance and/or paying any premiums or charges for insurance required to be
carried under the Loan Agreement; otherwise caring for and protecting any and
all of the Property; and/or employing counsel, accountants, contractors and
other appropriate persons to assist Mortgagee. Mortgagee may take any of the
actions permitted under this Subsection 6.3(d) either with or without giving
notice to any person. Any amounts expended by Mortgagee under this Subsection
6.3(d) shall be secured by this Mortgage.

 

(e)          Uniform Commercial Code Remedies. Mortgagee may exercise any or all
of the remedies granted to a secured party under the Uniform Commercial Code in
the State in which the Property is located.

 

(f)           Foreclosure; Lawsuits. Mortgagee shall have the right, in one or
several concurrent or consecutive proceedings, to foreclose the lien hereof upon
the Property or any part thereof, for the Secured Obligations, or any part
thereof, by any proceedings appropriate under applicable law. Mortgagee or its
nominee may bid and become the purchaser of all or any part of the Property at
any foreclosure or other sale hereunder, and the amount of Mortgagee’s
successful bid shall be credited on the Secured Obligations. Without limiting
the foregoing, Mortgagee may proceed by a suit or suits in law or equity,
whether for specific performance of any covenant or agreement herein contained
or in aid of the execution of any power herein granted, or for any foreclosure
under the judgment or decree of any court of competent jurisdiction. In addition
to the right provided in Subsection 6.3(a), upon, or at any time after the
filing of a complaint to foreclose this Mortgage, Mortgagee shall be entitled to
the appointment of a receiver of the property by the court in which such
complaint is filed, and Mortgagor hereby consents to such appointment.

 

-13-

 

  

(g)          Other Remedies. Mortgagee may exercise all rights and remedies
contained in any other instrument, document, agreement or other writing
heretofore, concurrently or in the future executed by Mortgagor or any other
person or entity in favor of Mortgagee in connection with the Secured
Obligations or any part thereof, without prejudice to the right of Mortgagee
thereafter to enforce any appropriate remedy against Mortgagor. Mortgagee shall
have the right to pursue all remedies afforded to a mortgagee under applicable
law, and shall have the benefit of all of the provisions of such applicable law,
including all amendments thereto which may become effective from time to time
after the date hereof.

 

(h)          Sale of Personal Property. Mortgagee shall have the discretionary
right to cause some or all of the Property, which constitutes personal property,
to be sold or otherwise disposed of in any combination and in any manner
permitted by applicable law.

 

(i)          For purposes of this power of sale, Mortgagee may elect to treat as
personal property any Property which is intangible or which can be severed from
the Premises or Improvements without causing structural damage. If it chooses to
do so, Mortgagee may dispose of any personal property, in any manner permitted
by Article 9 of the Uniform Commercial Code of the State in which the Property
is located, including any public or private sale, or in any manner permitted by
any other applicable law.

 

(ii)         In connection with any sale or other disposition of such Property,
Mortgagor agrees that the following procedures constitute a commercially
reasonable sale: Mortgagee shall mail written notice of the sale to Mortgagor
not later than thirty (30) days prior to such sale. Mortgagee will publish
notice of the sale in a local daily newspaper of general circulation. Upon
receipt of any written request, Mortgagee will make the Property available to
any bona fide prospective purchaser for inspection during reasonable business
hours. Notwithstanding, Mortgagee shall be under no obligation to consummate a
sale if, in its judgment, none of the offers received by it equals the fair
value of the Property offered for sale. The foregoing procedures do not
constitute the only procedures that may be commercially reasonable.

 

(i)           Single or Multiple Foreclosure Sales. If the Property consists of
more than one lot, parcel or item of property, Mortgagee may:

 

(i)          Designate the order in which the lots, parcels and/or items shall
be sold or disposed of or offered for sale or disposition; and

 

(ii)         Elect to dispose of the lots, parcels and/or items through a single
consolidated sale or disposition to be held or made under or in connection with
judicial proceedings, or by virtue of a judgment and decree of foreclosure and
sale; or through two or more such sales or dispositions; or in any other manner
Mortgagee may deem to be in its best interests (any such sale or disposition, a
“Foreclosure Sale;” and any two or more, “Foreclosure Sales”).

 

-14-

 

 

 

If Mortgagee chooses to have more than one Foreclosure Sale, Mortgagee at its
option may cause the Foreclosure Sales to be held simultaneously or
successively, on the same day, or on such different days and at such different
times and in such order as Mortgagee may deem to be in its best interests. No
Foreclosure Sale shall terminate or affect the liens of this Mortgage on any
part of the Property which has not been sold, until all of the Secured
Obligations have been paid in full.

 

6.4          Credit Bids. At any Foreclosure Sale, any person, including
Mortgagor or Mortgagee, may bid for and acquire the Property or any part of it
to the extent permitted by then applicable law. Instead of paying cash for such
property, Mortgagee may settle for the purchase price by crediting the sales
price of the property against the following obligations:

 

(a)          First, the portion of the Secured Obligations attributable to the
expenses of sale, costs of any action and any other sums for which Mortgagor is
obligated to pay or reimburse Mortgagee under Section 5.9 of this Mortgage; and

 

(b)          Second, all other Secured Obligations in any order and proportions
as Mortgagee in its sole discretion may choose.

 

6.5          Application of Foreclosure Sale Proceeds. Mortgagee shall apply the
proceeds of any Foreclosure Sale in the following manner:

 

(a)          First, to pay the portion of the Secured Obligations attributable
to the expenses of sale, costs of any action and any other sums for which
Mortgagor is obligated to reimburse Mortgagee under Section 5.9 of this
Mortgage;

 

(b)          Second, to pay the portion of the Secured Obligations attributable
to any sums expended or advanced by Mortgagee under the terms of this Mortgage
which then remain unpaid;

 

(c)          Third, to pay all other Secured Obligations in any order and
proportions as Mortgagee in its sole discretion may choose; and

 

(d)          Fourth, to remit the remainder, if any, to the person or persons
entitled to it.

 

6.6          Application of Rents and Other Sums. Mortgagee shall apply any and
all Rents collected by it, and any and all sums other than proceeds of a
Foreclosure Sale which Mortgagee may receive or collect under Section 6.3 above,
in the following manner:

 

(a)          First, to pay the portion of the Secured Obligations attributable
to the costs and expenses of operation and collection that may be incurred by
Mortgagee or any receiver;

 

(b)          Second, to pay all other Secured Obligations in any order and
proportions as Mortgagee in its sole discretion may choose; and

 

-15-

 

  

(c)          Third, to remit the remainder, if any, to the person or persons
entitled to it.

 

Mortgagee shall have no liability for any funds which it does not actually
receive.

 

7.           Miscellaneous Provisions.

 

7.1          Additional Provisions. The Loan Documents fully state all of the
terms and conditions of the parties’ agreement regarding the matters mentioned
in or incidental to this Mortgage. The Loan Documents also grant further rights
to Mortgagee and contain further agreements and affirmative and negative
covenants by Mortgagor which apply to this Mortgage and to the Property.

 

7.2          No Waiver or Cure.

 

(a)          Each waiver by Mortgagee must be in writing, and no waiver shall be
construed as a continuing waiver. No waiver shall be implied from any delay or
failure by Mortgagee to take action on account of any default of Mortgagor.
Consent by Mortgagee to any act or omission by Mortgagor shall not be construed
as a consent to any other or subsequent act or omission or to waive the
requirement for Mortgagee’s consent to be obtained in any future or other
instance.

 

(b)          If any of the events described below occurs, that event alone shall
not: cure or waive any breach, Event of Default or notice of default under this
Mortgage or invalidate any act performed pursuant to any such default or notice;
or nullify the effect of any notice of default or sale (unless all Secured
Obligations then due have been paid and performed and all other defaults under
the Loan Documents have been cured); or impair the security of this Mortgage; or
prejudice Mortgagee or any receiver in the exercise of any right or remedy
afforded any of them under this Mortgage; or be construed as an affirmation by
Mortgagee of any tenancy, lease or option, or a subordination of the lien of
this Mortgage.

 

(i)          Mortgagee, its agent or a receiver takes possession of all or any
part of the Property in the manner provided in Subsection 6.3(c).

 

(ii)         Mortgagee collects and applies Rents as permitted under
Sections 2.3 and 6.6 above, either with or without taking possession of all or
any part of the Property.

 

(iii)        Mortgagee receives and applies to any Secured Obligation any
proceeds of any Property, including any proceeds of insurance policies,
condemnation awards, or other claims, property or rights assigned to Mortgagee
under Section 5.5 above.

 

(iv)        Mortgagee makes a site visit, observes the Property and/or conducts
tests as permitted under Section 5.12 above.

 

-16-

 

  

(v)         Mortgagee receives any sums under this Mortgage or any proceeds of
any collateral held for any of the Secured Obligations, and applies them to one
or more Secured Obligations.

 

(vi)        Mortgagee or any receiver invokes any right or remedy provided under
this Mortgage.

 

7.3          Powers of Mortgagee.

 

(a)          If Mortgagee performs any act which it is empowered or authorized
to perform under this Mortgage, including any act permitted by Section 5.7 or
Subsection 6.3(d) of this Mortgage, that act alone shall not release or change
the personal liability of any person for the payment and performance of the
Secured Obligations then outstanding, or the lien of this Mortgage on all or the
remainder of the Property for full payment and performance of all outstanding
Secured Obligations. The liability of the original Mortgagor shall not be
released or changed if Mortgagee grants any successor in interest to Mortgagor
any extension of time for payment, or modification of the terms of payment, of
any Secured Obligation. Mortgagee shall not be required to comply with any
demand by the original Mortgagor that Mortgagee refuse to grant such an
extension or modification to, or commence proceedings against, any such
successor in interest.

 

(b)          Mortgagee may take any of the actions permitted under
Subsections 6.3(b) and/or 6.3(c) regardless of the adequacy of the security for
the Secured Obligations, or whether any or all of the Secured Obligations have
been declared to be immediately due and payable, or whether notice of default
and election to sell has been given under this Mortgage.

 

(c)          From time to time, Mortgagee may apply to any court of competent
jurisdiction for aid and direction in executing and enforcing the rights and
remedies created under this Mortgage. Mortgagee may from time to time obtain
orders or decrees directing, confirming or approving acts in executing and
enforcing these rights and remedies.

 

7.4          Merger. No merger shall occur as a result of Mortgagee’s acquiring
any other estate in or any other lien on the Property unless Mortgagee consents
to a merger in writing.

 

7.5          Joint and Several Liability. If Mortgagor consists of more than one
person, each shall be jointly and severally liable for the faithful performance
of all of Mortgagor’s obligations under this Mortgage.

 

7.6          Applicable Law. The creation, perfection and enforcement of the
lien of this Mortgage shall be governed by the law of the State in which the
property is located. Subject to the foregoing, in all other respects, this
Mortgage shall be governed by the substantive laws of the State of Georgia.

 

7.7          Successors in Interest. The terms, covenants and conditions of this
Mortgage shall be binding upon and inure to the benefit of the heirs, successors
and assigns of the parties. However, this Section 7.7 does not waive the
provisions of Section 6.1 above.

 

-17-

 

  

7.8          Interpretation.

 

(a)          Whenever the context requires, all words used in the singular will
be construed to have been used in the plural, and vice versa, and each gender
will include any other gender. The captions of the sections of this Mortgage are
for convenience only and do not define or limit any terms or provisions. The
word “include(s)” means “include(s), without limitation,” and the word
“including” means “including, but not limited to.”

 

(b)          The word “obligations” is used in its broadest and most
comprehensive sense, and includes all primary, secondary, direct, indirect,
fixed and contingent obligations. It further includes all principal, interest,
prepayment charges, late charges, loan fees and any other fees and charges
accruing or assessed at any time, as well as all obligations to perform acts or
satisfy conditions.

 

(c)          No listing of specific instances, items or matters in any way
limits the scope or generality of any language of this Mortgage. The Exhibits to
this Mortgage are hereby incorporated in this Mortgage.

 

7.9         In-House Counsel Fees. Whenever Mortgagor is obligated to pay or
reimburse Mortgagee for any attorneys’ fees, those fees shall include the
allocated costs for services of in-house counsel.

 

7.10       Waiver of Statutory Rights. To the extent permitted by law, Mortgagor
hereby agrees that it shall not and will not apply for or avail itself of any
appraisement, valuation, stay, extension or exemption laws, or any so-called
“Moratorium Laws,” now existing or hereafter enacted, in order to prevent or
hinder the enforcement or foreclosure of this Mortgage, but hereby waives the
benefit of such laws. Mortgagor for itself and all who may claim through or
under it waives any and all right to have the property and estates comprising
the Property marshalled upon any foreclosure of the lien hereof and agrees that
any court having jurisdiction to foreclose such lien may order the Property sold
as an entirety. Mortgagor hereby waives any and all rights of redemption from
sale under any judgment of foreclosure of this Mortgage on behalf of Mortgagor
and on behalf of each and every person acquiring any interest in or title to the
Property of any nature whatsoever, subsequent to the date of this Mortgage. The
foregoing waiver of right of redemption is made pursuant to the provisions of
applicable law.

 

7.11       Severability. If any provision of this Mortgage should be held
unenforceable or void, that provision shall be deemed severable from the
remaining provisions and shall in no way affect the validity of this Mortgage
except that if such provision relates to the payment of any monetary sum, then
Mortgagee may, at its option, declare all Secured Obligations immediately due
and payable.

 

7.12        Notices. Any notice, demand, request or other communication which
any party hereto may be required or may desire to give hereunder shall be in
writing and shall be deemed to have been properly given (a) if hand delivered,
when delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three Business Days after mailing (c) if by Federal
Express or other reliable overnight courier service, on the next Business Day
after delivered to such courier service or (d) if by telecopier on the day of
transmission so long as copy is sent on the same day by overnight courier as set
forth below:

 

-18-

 

  

If to Mortgagor: UCFP Owner, LLC, as Trustee under   the BR/CDP Colonial Trust
Agreement   dated December 15, 2013   880 Glenwood Avenue SE, Suite H   Atlanta,
GA 30316   Attn:  Rob Meyer   Phone: (678) 949-9678   Fax: (404) 890-5681    
With a copy to: BLUEROCK REAL ESTATE, LLC   712 Fifth Avenue, 9th Floor   New
York, NY  10019   Attn: Jordan Ruddy and Michael L. Konig   Phone: 908.415.8869
  Fax: (646) 278-4220     With a copy to: Hirschler Fleischer   2100 East Cary
Street   Richmond, VA  23223   Attn: S. Edward Flanagan, Esq.   Phone:  (804)
771-9592   Fax: (804) 644-0957     If to Mortgagee: KEYBANK NATIONAL ASSOCIATION
  66 South Pearl St., 5th Floor   MSC: NY-31-66-0567   Albany, NY  12207   Attn:
Terry Hill   Direct:  (518) 257-8569   Phone:  (518) 257-8572     With a copy
to: KEYBANK NATIONAL ASSOCIATION   1200 Abernathy Road, NE, Suite 1550  
Atlanta, GA 30328   Attn: Joe Fadus   Direct:  (770 510-2162   Phone:  (770)
510-2195     With a copy to: Troutman Sanders LLP   600 Peachtree Street, Suite
5200   Atlanta, GA  30308   Attn:  Jeff Greenway   Phone:  (404) 885-3257  
Fax:  (404) 962-6776

 

-19-

 

  

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

 

Any notice or demand delivered to the person or entity named above to accept
notices and demands for Mortgagor shall constitute notice or demand duly
delivered to Mortgagor, even if delivery is refused.

 

7.13        Future Advances. This Mortgage is given to secure not only existing
indebtedness, but also such future advances, whether such advances are
obligatory or are to be made at the option of the Mortgagee, or otherwise, as
are made within twenty years from the date hereof, to the same extent as if such
future advances were made on the date of the execution of this Mortgage. The
total amount of indebtedness that may be so secured may decrease or increase
from time to time, but the total unpaid balance so secured at one time shall not
exceed Fifty-Five Million and No/100th Dollars ($55,000,000.00), plus interest
thereon, and any disbursements made for the enforcement of this Mortgage and any
remedies hereunder, payment of taxes, special assessments, utilities or
insurance on the Property and interest on such disbursements and all
disbursements by Mortgagee pursuant to applicable law (all such indebtedness
being hereinafter referred to as the maximum amount secured hereby). This
Mortgage shall be valid and have priority to the extent of the maximum amount
secured hereby over all subsequent liens and encumbrances, including statutory
liens, excepting solely taxes and assessments levied on the Property given
priority by law. If, pursuant to Florida Statutes Section 697.04, Mortgagor
files a notice specifying the dollar limit beyond which future advances made
pursuant to this Mortgage will not be secured by this Mortgage, then Mortgagor
shall, within one (1) day of filing such notice, notify Mortgagee and its
counsel by certified mail pursuant to Paragraph 7.12 of this Mortgage. In
addition, such a filing shall constitute an Event of Default hereunder.

 

7.14        Mortgagee’s Lien for Service Charge and Expenses. At all times,
regardless of whether any Loan proceeds have been disbursed, this Mortgage
secures (in addition to any Loan proceeds disbursed from time to time) the
payment of any and all loan commissions, service charges, liquidated damages,
expenses and advances due to or incurred by Mortgagee not to exceed the maximum
amount secured hereby. For purposes hereof, all obligations of Mortgagor to
Mortgagee under all Interest Rate Agreements and any indebtedness or obligation
contained therein or evidenced thereby shall be considered an obligation of
Mortgagor secured hereby.

 

-20-

 

 

7.15        WAIVER OF TRIAL BY JURY. MORTGAGOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS MORTGAGE, THE NOTE, OR ANY
OF THE OTHER LOAN DOCUMENTS, THE LOAN OR ANY OTHER STATEMENTS OR ACTIONS OF
MORTGAGOR OR MORTGAGEE. MORTGAGOR ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN
THE SIGNING OF THIS MORTGAGE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS
WAIVER WITH SUCH LEGAL COUNSEL. MORTGAGOR FURTHER ACKNOWLEDGES THAT (i) IT HAS
READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (ii) THIS
WAIVER IS A MATERIAL INDUCEMENT FOR MORTGAGEE TO MAKE THE LOAN, ENTER INTO THIS
MORTGAGE AND EACH OF THE OTHER LOAN DOCUMENTS, AND (iii) THIS WAIVER SHALL BE
EFFECTIVE AS TO EACH OF SUCH OTHER LOAN DOCUMENTS AS IF FULLY INCORPORATED
THEREIN.

 

7.16        Inconsistencies.

 

In the event of any inconsistency between this Mortgage and the Loan Agreement,
the terms hereof shall be controlling as necessary to create, preserve and/or
maintain a valid security interest upon the Property, otherwise the provisions
of the Loan Agreement shall be controlling.

 

7.17        UCC Financing Statements.

 

Mortgagor hereby authorizes Mortgagee to file UCC financing statements to
perfect Mortgagee’s security interest in any part of the Property. In addition,
Mortgagor agrees to sign any and all other documents that Mortgagee deems
necessary in its sole discretion to perfect, protect, and continue Mortgagee’s
lien and security interest on the Property.

 

7.18        Attorneys’ Fees.

 

Whenever attorneys’ fees are provided to be paid, the term shall include any and
all reasonable and actual attorney’s fees at standard hourly rates without
regard to any presumptive statutory attorney’s fees, attorney’s accountant fees,
paralegal and law clerk (and similar person’s) fees, including but not limited
to, fees at the pretrial, trial and appellate levels, and in collection
proceedings, incurred or paid by Mortgagee in protecting its interest in the
collateral and enforcing its rights hereunder.

 

[signature page follows]

 

-21-

 

  

IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the date first
above written.

 

EXECUTED IN THE PRESENCE OF:   MORTGAGOR:       /s/ Benjamin Field   UCFP OWNER,
LLC, a Delaware limited (Signature)   liability company, as Trustee under the
Benjamin Field   BR/CDP Colonial Trust Agreement dated (Printed Name)   December
15, 2013       /s/ Karen Stroup     (Signature)   By:   /s/ Robert Meyer Karen
Stroup     Name: Robert Meyer (Printed Name)     Title: Vice President

 

STATE OF GEORGIA

COUNTY OF COBB

 

The foregoing instrument was acknowledged before me this 6th day of May, 2014,
by Rob Meyer, as Vice President of UCFP Owner, LLC, a Delaware limited liability
company, as Trustee under the BR/CDP Colonial Trust Agreement dated December 15,
2013, who _X_ is personally known to me or ___ has produced ____X_____ (state)
driver’s license or _______________________________________ as identification.

 

My Commission Expires: 8/21/15 /s/ Sheronda Davis   Notary Public (Signature)
(AFFIX NOTARY SEAL)     Sheronda Davis   (Printed Name)       Accountant  
(Title or Rank)   —   (Serial Number, if any)

-22-

 

 

EXHIBIT A

 

Description of Premises

 

The land referred to herein below is situated in the County of ORANGE, State of
Florida, and is described as follows:

 

A PORTION OF THE NORTHEAST 1/4 OF SECTION 22, TOWNSHIP 22 SOUTH, RANGE 31 EAST,
MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCE AT THE NORTHEAST CORNER OF SAID NORTHEAST 1/4 OF SECTION 22; THENCE RUN
S87°58'03"W ALONG THE NORTH LINE OF SAID NORTHEAST 1/4, A DISTANCE OF 45.02
FEET, SAID POINT BEING THE INTERSECTION OF A LINE 45.00 FEET WEST OF AND
PARALLEL WITH THE EAST LINE OF THE NORTHEAST 1/4 OF SAID SECTION 22 AND THE
NORTH LINE OF THE NORTHEAST 1/4 OF SAID SECTION 22; THENCE CONTINUE ALONG SAID
NORTH LINE OF THE NORTHEAST 1/4 S87°58'03"W, A DISTANCE OF 610.44 FEET TO THE
POINT OF BEGINNING; THENCE RUN S00°56'14"E, A DISTANCE OF 842.92 FEET TO THE
BEGINNING OF A CURVE CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 31.00 FEET;
THENCE RUN SOUTHWESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF
98°26'21", AN ARC DISTANCE OF 53.26 FEET; THENCE RUN N82°29'53"W, A DISTANCE OF
41.52 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE SOUTH, HAVING A RADIUS OF
109.00 FEET; THENCE RUN WESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL
ANGLE OF 12°16'52", AN ARC DISTANCE OF 23.36 FEET; THENCE RUN S07°30'07"W, A
DISTANCE OF 287.92 FEET TO THE NORTHERLY RIGHT OF WAY LINE OF STATE ROAD NUMBER
50, AS SHOWN ON THE FLORIDA DEPARTMENT OF TRANSPORTATION RIGHT OF WAY MAP,
SECTION 7506-201, PAGE 9; THENCE RUN N82°29'53"W ALONG SAID NORTHERLY RIGHT OF
WAY LINE, A DISTANCE OF 45.95 FEET; THENCE RUN N07°30'07"E, A DISTANCE OF 20.00
FEET; THENCE RUN S82°29'53"E, A DISTANCE OF 2.05 FEET; THENCE RUN N07°30'07"E, A
DISTANCE OF 248.38 FEET TO A POINT ON A NON-TANGENT CURVE CONCAVE TO THE NORTH,
HAVING A RADIUS OF 129.00 FEET; THENCE FROM A RADIAL BEARING OF N20°31'47"W, RUN
WESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 28°01'54", AN
ARC DISTANCE OF 63.11 FEET; THENCE RUN N82°29'53"W, A DISTANCE OF 339.09 FEET TO
THE BEGINNING OF A CURVE CONCAVE TO THE SOUTH, HAVING A RADIUS OF 89.50 FEET;
THENCE RUN WESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF
17°07'59", AN ARC DISTANCE OF 26.76 FEET TO A POINT OF COMPOUND CURVATURE OF A
CURVE CONCAVE TO THE SOUTH, HAVING A RADIUS OF 208.50 FEET; THENCE RUN WESTERLY
ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 18°25'26", AN ARC
DISTANCE OF 67.04 FEET; THENCE RUN N00°56'14"W, A DISTANCE OF 844.21 FEET TO THE
SAID NORTH LINE OF THE NORTHEAST 1/4; THENCE RUN N87°58'03"E ALONG SAID NORTH
LINE A DISTANCE OF 634.12 FEET TO THE POINT OF BEGINNING.

 

TOGETHER WITH THE EASEMENT FOR THE BENEFIT OF THE HEREINABOVE DESCRIBED PROPERTY
CONTAINED WITHIN THE EASEMENT AGREEMENT RECORDED IN 0. R. BOOK 10470 AT PAGE
6879 0F THE PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA.

 

 

  

AND:

 

TOGETHER WITH COVENANTS AND NON-EXCLUSIVE EASEMENTS CONTAINED IN DECLARATION OF
COVENANTS, OPERATIONS & RECIPROCAL EASEMENTS RECORDED IN 0. R. BOOK 10498, PAGE
2464, AS AMENDED BY FIRST AMENDMENT TO DECLARATION OF COVENANTS, OPERATIONS AND
RECIPROCAL EASEMENTS RECORDED IN O.R. BOOK 10699, PAGE 7086, OF THE PUBLIC
RECORDS OF ORANGE COUNTY, FLORIDA.

 

AND ALSO:


TOGETHER WITH COVENANTS AND NON-EXCLUSIVE EASEMENTS CONTAINED IN AGREEMENT
REGARDING EASEMENTS, COVENANTS AND RESTRICTIONS RECORDED IN 0. R. BOOK 8838,
PAGE 3758, AS AMENDED BY FIRST AMENDMENT TO AGREEMENT REGARDING EASEMENTS,
COVENANTS AND RESTRICTIONS RECORDED IN 0. R, BOOK 9338, PAGE 4682, OF THE PUBLIC
RECORDS OF ORANGE COUNTY, FLORIDA.

 

AND ALSO:

 

TOGETHER WITH THE EASEMENTS FOR THE BENEFIT OF THE HEREINABOVE DESCRIBED
PROPERTY CONTAINED WITHIN THE RECIPROCAL EASEMENT AGREEMENT RECORDED IN O.R.
BOOK 10699, PAGE 7102, OF THE PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA.

 

-2-

 

 

